DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, and 6-7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, all of the prior art of record fails to teach or suggest the limitation of claim 1, wherein an additional loss characteristic is stored in the computing unit which predicts additional mechanical losses incurred by at least one of an axle or a transmission as a function of the rotational speed and of the torque of the electric machine, wherein the torque generated by the at least two electric machines on the axle or wheel is distributed between each of the at least two electric machines based on (1) each of the loss characteristic curves stored by the computing unit for each electric machine and (2) the additional loss characteristic so that a sum of the power output of the at least two electric machines corresponds to a predetermined power output and a sum total of power losses between the at least two electric machines is minimized. The combination taken with the claims not listed limitations may be patentable, with an emphasis on the underlined limitation.
The closest prior art, Shukla (US9132736B1), discloses a method of operating a first motor/generator and a second motor/generator in a vehicle drive. The first motor/generator is electrically coupled to the second motor/generator by a DC bus. The vehicle drive is configured to propel a vehicle. The method includes operating the first motor/generator as a generator, providing electrical power to the DC bus. The first motor/generator provides the electrical power required by the second motor/generator and the electrical power required to offset losses. The method also includes operating the second motor/generator as a motor, consuming electrical power from the DC bus. The sum of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki (US 20140148309 A1) teaches the mechanical limit is the motor mechanical torque limit based upon motor speed and mechanical losses. The electrical limit is the system electrical torque limit that is based upon battery power limits and system electrical losses.
Ishikawa (US 20120081060 A1) teaches a control apparatus that controls a driving apparatus configured with a stator. A variable magnetic flux type rotating electrical machine has a first and second rotor, circumferential direction relative positions of which can be adjusted. A relative position adjustment mechanism adjusts the relative positions of the two rotors. A control command determination unit that determines, on the basis of a required torque and a rotation speed, an inter-rotor phase command indicating the relative positions for minimizing a system loss including at least an electrical loss, which includes a copper loss and an iron loss of the rotating electrical machine, and a mechanical loss of the relative position adjustment mechanism. A current command drives the rotating electrical machine. A control unit controls the rotating electrical machine on the basis of the current 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665